Name: Decision No 2/94 of the ACP-EC Customs Cooperation Committee of 25 November 1994 amending Decision No 4/93 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna
 Type: Decision
 Subject Matter: international trade;  European construction;  fisheries;  foodstuff;  Africa
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(18)Decision No 2/94 of the ACP-EC Customs Cooperation Committee of 25 November 1994 amending Decision No 4/93 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna Official Journal L 371 , 31/12/1994 P. 0001 - 0001DECISION No 2/94 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEEof 25 November 1994amending Decision No 4/93 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna(94/946/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE, Having regard to the fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) and (10) of Protocol 1 thereto, Having regard to Decision No 4/93 of the ACP-EEC Customs Cooperation Committee of 17 December 1993, derogating from the definition of the concept of originating products to take account of the special situation of the Republic of the Seychelles with regard to its production of canned tuna (1), Whereas Article 31 of Protocol 1 to the Convention on the definition of the concept of 'originating products' and on administrative cooperation methods provides that the Customs Cooperation Committee may review the conditions of application of the derogations if a major change is identified in the factors which led to their adoption; Whereas the African, Caribbean and Pacific (ACP) States have submitted a request from the Government of the Republic of the Seychelles for the amendment of Decision No 4/93 of the Customs Cooperation Committee; Whereas the Republic of the Seychelles bases its request on changes in commercial markets and its tuna processing industries, occasioned by the emergence of a new market in frozen tuna filets destined for the Community canned foods industry; Whereas the amendment requested is justified by the relevant provisions of Protocol 1, HAS DECIDED AS FOLLOWS: Article 1Article 1 of Decision No 4/93 is replaced by the following text: 'By way of derogation from the special provisions of the list in Annex II to Protocol I, canned tuna falling within heading No 16.04 and frozen tuna fillets falling within heading No 03.04 of the Common Customs Tariff and manufactured in the Republic of the Seychelles shall be considered as originating in the ACP States under the conditions set out in this Decision.'Article 2Article 2 of Decision No 4/93 is replaced by the following text: 'The derogation provided for in Article 1 shall relate to a total annual quantity of 1 800 tonnes of canned tuna falling within heading No 16.04 and frozen tuna fillets falling within heading No 03.04 of the Common Customs Tariff produced in and exported to the Community from the Republic of the Seychelles between 1 May 1993 and 30 April 1998.'Article 3This Decision shall enter into force on the day of its adoption. Done at Brussels, 25 November 1994. For the ACP-EC Customs Cooperation CommitteeThe chairmanP. WILMOTTL.-L. CUMBERBATCH (1) OJ No L 12, 15. 1. 1994, p. 39.